Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail J. Taylor (reg# 69863) on 06/14/2021.

The application has been amended as follows: 
17.  (Currently Amended)  A non-transitory, computer-readable medium including code, when executed, to cause a processing device to carry out operations, the operations comprising:
constructing a tree structure, wherein data of the tree structure is a plurality of time intervals arranged into layers of nodes, and wherein the layers of the tree structure below a root node comprise identical sibling nodes for layers above a threshold interval size that is a smallest repeatable unit of time according to a calendar system;
assigning a node identification to each node of the tree structure, wherein each node of the tree structure corresponds to a time interval, and wherein the time interval for each node in the layers above the threshold interval size is a repeatable unit of time, and the time interval for each node in the layers below the threshold interval size varies according to leap values; and 
traversing the tree structure to convert a timestamp to a human readable time.

18.  (Currently Amended)  The non-transitory, computer-readable medium of claim 17, wherein the threshold interval size is an interval of 10,000 years.

19.  (Currently Amended)  The non-transitory, computer-readable medium of claim 17, wherein a length of the plurality of time intervals is determined based on the calendar system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174